On Rehearing.
Per Curiam.
— In the case of Hayman v. Weil, 53 Fla. 127, 44 South. Rep. 176, the record shows and the opinion states that “the defendants were sued as joint obligors or debtors. They were not sued as members of a partnership.” In this case they are sued as “late co-partners” and judgment was rendered against them as “late co-partners.” This clearly shows the defendants were not sued merely as joint obligors or joint debtors. Here the defendants were sued with express reference to their relation to each other as “late co-partners,” and for a liability for partnership purposes. They were not sued in relation to a joint obligation or liability independent of a partnership relation or for a liability not incurred for partnership purposes. To hold in this case that the ex*241pression “late co-partners” is a fatal use of words in referring to a partnership that had been in active existence but now exists only, for purposes of adjusting the partnership debts, would be a refinement amounting to an abuse of judicial procedure.
A rehearing is denied.
Cockrell, J., took no part.